NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FREDERICK T. BREWSTER,                          No. 12-35561

                Plaintiff-Appellee,             D.C. No. 3:11-cv-05597-RBL

 v.
                                                MEMORANDUM*
WACHOVIA MORTGAGE, FSB,

                Defendant,

and

WELLS FARGO BANK, NA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.
      Wells Fargo Bank, NA, appeals from the district court’s order awarding it



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
$5,000 in attorney’s fees and costs on its motion for an attorney’s fees award in the

amount of $29,561.40. We have jurisdiction under 28 U.S.C. § 1291. We vacate

and remand.

      We are unable to review the district court’s order awarding attorney’s fees to

Wells Fargo because the district court did not provide an adequate explanation for

its decision. See Carter v. Caleb Brett LLC, 757 F.3d 866, 868-69 (9th Cir. 2014)

(a district court is required to reach attorney’s fee decisions by considering the

factors set forth in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th

Cir. 1975) and “must also explain how it arrived at its determination with sufficient

specificity to permit an appellate court to determine whether the district court

abused its discretion in the way the analysis was undertaken.” (citation and internal

quotation marks omitted)). We vacate the district court’s order awarding

attorney’s fees and remand for the district court to articulate the basis for its fee

determination with sufficient specificity.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                             2                                   12-35561